TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00200-CV






James Hill, Appellant



v.



Texas Department of Protective and Regulatory Services, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT


NO. C95-182B, HONORABLE BILL BENDER, JUDGE PRESIDING 






PER CURIAM

	James Hill attempted to appeal from the trial-court judgment terminating his parental rights
by filing a timely notice of appeal.  He then filed an affidavit of inability to pay costs.  However, a review
of the transcript showed no evidence that he gave any notice of the affidavit.  Tex. R. App. P. 40(a)(3)(B). 
Without proper notice, the affidavit is ineffective as a perfecting instrument unless it is "amended" by
substituting a cost bond or cash deposit.  See Aguirre v. Texas Dep't of Protective and Regulatory
Services, 917 S.W.2d 462, 464 (Tex. App.--Austin 1996) (order on motion).

	By letter, the office of the Clerk of this Court informed appellant that he was not able
properly to perfect appeal by a notice of appeal and that he needed to provide proof of notice of the
affidavit of indigence or substitute an effective perfecting instrument because an appellant who fails to give
the two-day notice may not appeal by affidavit.  See Tex. R. App. P. 40(a)(3)(B).  To date, neither has
been received. We have received only a motion for extension of time to file the statement of facts. 
Accordingly, we will dismiss the appeal as it has never been properly perfected.  Tex. R. App. P. 60(a)(2). 
All pending motions are dismissed.



Before Justices Powers, Jones and Kidd

Appeal Dismissed

Filed:   June 19, 1997

Do Not Publish